 

CHRISTOPHER NELSON

1182 CANOE POINT

DELRAY BEACH, FL 33444

 

July 17, 2014

 

Cyclone Power Technologies Inc.

Attn: Frankie Fruge / Board of Directors

601 NE 26th Ct.

Pompano Beach, FL 33480

 

Dear Ms. Fruge:

 

I hereby tender my resignation as President of cyclone Power Technologies, Inc.
effective as of 5.:00pm EDT on July 17, 2014. I acknowledge that the last day
for which I was on the cyclone payroll for receipt of salary was May 31, 2014. I
am owed no salary from June 1 through July 17, 2014.

 

Thank you.

 

  Sincerely,       Christopher Nelson

 

   

 

